Citation Nr: 0407386	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  02-20 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 
 
2.  Entitlement to service connection for hepatitis C. 
 
3.  Entitlement to service connection for pancreatitis. 
 
4.  Entitlement to service connection for a skin disease. 
 
5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD). 
 
6.  Entitlement to service connection for substance abuse.


REPRESENTATION

Appellant represented by:	Diabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from June 1968 
until December 1969.

The current appeal comes before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from a 
September 2002 rating determination of the Regional Office 
(RO) in Philadelphia, Pennsylvania that denied service 
connection for diabetes mellitus, pancreatitis and hepatitis 
C.

The veteran was afforded a hearing in September 2003 before 
the undersigned Veterans Law Judge sitting at Washington, DC; 
the transcript of which is of record.  


REMAND

The veteran contends that he now has hepatitis C, which was 
first contracted in service, as well as diabetes and 
pancreatitis which are also of service onset.  Testimony was 
presented at the veteran's hearing to the effect that his 
hepatitis was caused by the pneumatic immunization gun which 
may have had contaminated needles or from being thrown in a 
dirty river in the Phillipines.  He also stated that while 
serving in the Navy his vessel was stationed off the Vietnam 
coast.   




After review of the claims folder, the Board finds that 
further development is warranted in this instance.  The 
record reflects that the veteran filed a claim for 
nonservice-connected pension in March 1994 while hospitalized 
at the Coatesville, Pennsylvania VA Medical Center.  Pursuant 
to RO request, a discharge summary of an admission between 
March and April 1994 was subsequently received.  The Board is 
of the opinion, however, that given the veteran's history, it 
is possible that there is earlier VA clinical information 
which should be retrieved and associated with the claims 
folder.  Also, as the most recent VA records date through 
November 14, 2001, any subsequent clinical data should also 
be retrieved.  The appellant should also be asked to identify 
any other medical providers who have treated him for the 
disabilities at issue.
pneumatic immunization guns
Testimony was presented at the veteran's personal hearing to 
the effect that he served a tour of duty in Vietnam.  There 
is no evidence of record which verifies this assertion, to 
include some personnel data in the service medical records.  
Since service in Vietnam may have some impact on the claim 
for diabetes, all of the veteran's personnel file and 
administrative records should be requested from the National 
Personnel Records Center and/or any other appropriate Naval 
records repository.

Review of the claims folder discloses that the RO wrote 
Charter Fairmont Behavioral Health System and submitted an 
authorization for release of medical information in May 1999.  
A response was received that same month stating that due to 
the nature of the information required, a more specific 
authorization had to signed in accordance with Pennsylvania 
law.  The specified form was attached but it does not appear 
that the RO sent it to the veteran to complete and return to 
request such records.  This must be accomplished. 

Finally, the record reflects that the veteran has never had a 
VA examination for compensation and pension purposes which 
specifically addresses the origins and onset of his claimed 
pancreatitis, hepatitis C and diabetes mellitus.  Therefore, 
a current specialist examination is warranted as to those 
matters.

Under the circumstances, this case is REMANDED to the RO for 
the following actions:

1.  The RO is requested to obtain all 
treatment records from the Coatesville, 
Pennsylvania VA facility dating from 
1969 to February 1994, and associate 
them with the claims folder.  

2.  The veteran's complete personnel 
file and administrative record should 
be requested for inclusion in the 
record.

3.  The veteran should be requested to 
complete the authorization for release 
of medical records from Charter 
Fairmont Behavioral Health System to 
return it to the RO.  Any and all 
clinical records from that facility 
should be requested and associated with 
the claims folder.

4.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of any 
other health care providers, VA and 
private, who have treated him for his 
diabetes, hepatitis C, pancreatitis, 
skin disorder, substance abuse and 
claimed PTSD in the years after 
discharge from active duty.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated clinical data, if not already 
of record.  

5.  After a reasonable length of time 
for receipt of the above-requested 
information, the veteran should be 
scheduled for a special examination by 
an internal medicine, or other 
appropriate specialist to ascertain the 
etiology and onset of the veteran's 
hepatitis C, pancreatitis and diabetes 
mellitus.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail and correlated to specific 
diagnoses.  The claims file must be 
made available to the physician 
designated to examine the veteran.  A 
comprehensive clinical history should 
be obtained.  After reviewing the 
record and examining the veteran, the 
examiner should provide a well-reasoned 
opinion as to a) the likely date of 
onset of hepatitis C, diabetes and 
pancreatitis and whether it is at least 
as likely as not (that is, a 
probability of 50 percent or better) 
hepatitis C, diabetes mellitus, and 
pancreatitis are related to the 
veteran's service or any incident 
thereof, or whether they are most 
likely of post service onset.  All 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, should be set forth 
in the report.

6.  Thereafter, the RO should 
readjudicate the claims on appeal.  If 
the benefits sought remain denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case, and be given the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration.

7.  The RO must issue a statement of the 
case pertaining to the issues of 
entitlement to service connection for a 
skin disease, PTSD and substance abuse.  
The veteran and his representative should 
be provided with copies of the statement 
of the Case and VA Form 9 (Appeal to the 
Board of Veterans' Appeals), and advise 
them of the applicable time period for 
perfecting an appeal as to those issues.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




